Tompkins, J.,
delivered the opinion of the Court.
Judgment was given, in the Circuit Court of St. Louis county, against Loper, on ap appeal from a Justice of the Peace. Erom the testimony saved.-.on the trial, in the» *487MU of exceptions, it appears that they sued Loper for work done by order of the: Mayor, on the street of the city of St. Louis, before Loper’s lot,.in pursuance of an. ordinance of the city. The plaintiffs below proved, the act of the incorporation of the.city of St. Louis. Loper, the appellant, requested the Court todnstruct the jury that there was no evidence to show that the sum- charged against him was levied as-a tax;. that unless it was a tax, the: plaintiffs cannot recover in this actionthat unless the jury believed, from the evidence, an application was made by two-thirds of the inhabitants, or holders of the-front lots,.where the defendant lived, for the paving, of said street, the plaintiffs cannot recover in. this action., The Court refused to give, the instruction.
The appellant, (defendant in.the-Circuit Court,) relies on. the 13th section of an act to-incorporate the inhabitants of the town of St. Louis. The counsel of the defendant in error conten ds that it is a private act,of which the Circuit Court ought not to take notice,unless it had been pleaded,.or what would have been equivalent in this case, where-no pleadings are made up, unless it had been given in evidence. The counsel for the-appellant contended} that the above-mentioned act is made-a,public act by the, act to. provide for the publication and distribution of the revised laws of Missouri, which, says that the following acts of a public, permanent,, and general nature, &c., are to. be printed and distributed^ The act todncorporate the inhabitants of the town of St. Louis, is certainly enumerated among,those acts.. But the Court is by no means inclined to think the Legislature-intended, thereby to make it a public act. In section, the 11th of the act last cited, it is provided that one-hundred.copies of all acts passed at the present session of the General Assembly, which are of private, local, or temporary-nature, except acts creating corporations, and. which shall not be published in the edition of the laws hereby authorized, &c., &c.-. The-acts creating,corporations,, and. which are-published:in the revised code, are here expressly noticed as private acts, so that were the Cburt disposed to regard the first mention of that act as an intimation, of-the intention of the Legislature to make it a.public act, they would think the: 11th section above-cited,would restrain them;from giving the construction contended for by the appellant..
The judgment of the> Circuit Court is affirméd, and damages awarded to the ap-pellee at the rate of ten per. centum .on the amount of the judgment of. the Circuit. Court..